internal_revenue_service number release date index number ---------------------- ------------------------- -------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eb qp2 plr-145997-08 date date legend taxpayer t ----------------------- ---------------------------------------------------- college c ------------------- -------------------------------------------------- dear -------------- this responds to your authorized representative’s original letter and subsequent correspondence on your behalf requesting a ruling concerning the maximum amount that you taxpayer t may defer under the internal_revenue_code the code to your accounts under your employer’s college c sec_403 and sec_457 plans taxpayer t is the president of college c which is represented to be an educational_institution described in sec_170 of the code and a tax- exempt educational_institution described in sec_501 of the code he has been employed by college c for years college c sponsors and maintains retirement plans under sec_403 and sec_457 although the sec_403 plan is available to all college c’s employees its sec_457 plan is only available to t t wishes to defer the maximum amount allowable under the code to his accounts in both college c’s sec_403 and sec_457 plans in the year when t submitted his private ruling_request in the maximum amount of compensation that a participant could generally defer under the code was dollar_figure for both sec_403 and sec_457 plans t also wishes to defer up to an additional dollar_figure in special catch-up contribution in to his sec_403 plan account under sec_402 of the code since he had worked for college c for more than year and since he had plr-145997-08 not previously made any catch-up contribution under this provision although he had previously contributed a total of slightly less than dollar_figure in elective_deferrals into his account in college c’s sec_403 plan during his career with this employer both college c’s plans described under sec_403 and sec_457 provide that a participant may defer the maximum amount possible under their respective sections of the code t has requested the service to issue the following three rulings t may make an elective_deferral to college c’s sec_457 plan of the maximum amount of dollar_figure for calendar_year and may also defer to college c’s sec_403 plan the maximum amount of dollar_figure for calendar_year for a combined total of dollar_figure to both plans because t has performed at least years of full-time service with college c a qualified_organization described in sec_402 t is eligible to make a special catch-up contribution of dollar_figure for to college c’s sec_403 plan thus increasing the permissible limit of his elective_deferral to his account in its sec_403 plan to dollar_figure for if t is eligible to defer dollar_figure to college c’s sec_403 plan in t may still defer dollar_figure to his account in its sec_457 plan for sec_402 of the code provides the limitations on exclusions for elective_deferral contributions to certain plans such as sec_403 plans sec_402 provides that in general the elective_deferrals of any individual for any taxable_year shall be included in such individual’s gross_income to the extent the amount of such deferrals for the taxable_year exceeds the applicable_dollar_amount sec_402 of the code provides that the applicable_dollar_amount is the amount determined in accordance with a specific table for the applicable_dollar_amount is dollar_figure sec_402 of the code provides that the term elective_deferrals means with respect to any taxable_year the sum of a any employer_contribution under a qualified_cash_or_deferred_arrangement as defined in sec_401 to the extent not includible in gross_income for the taxable_year under subsection e b any employer_contribution to the extent not includible in gross_income for the taxable_year under subsection h b c any employer_contribution to purchase an annuity_contract under sec_403 under a salary reduction agreement and d any elective employer_contribution under sec_408 sec_402 of the code provides for an increase in the limit for amounts contributed under a sec_403 contract and that for taxable years beginning after date the secretary shall adjust the dollar_figure amount under section plr-145997-08 g b at the same time and generally in the same manner as under sec_415 for the applicable_dollar_amount is dollar_figure sec_457 of the code provides that the term eligible_deferred_compensation_plan means a plan established and maintained by an eligible_employer which provides that except as provided in paragraph the maximum amount which may be deferred under the plan for the taxable_year other than rollover amounts shall not exceed the lesser_of the applicable_dollar_amount or percent of the participant’s includible_compensation sec_457 of the code provides that an eligible_deferred_compensation_plan may provide that for one or more of the participant’s last three taxable years ending before he attains normal_retirement_age under the plan the ceiling set forth in sec_457 shall be the lesser_of a twice the dollar amount in effect under subsection b a or b the sum of i the plan ceiling established for purposes of paragraph for the taxable_year determined without regard to this paragraph plus ii so much of the plan ceiling established for purposes of paragraph for taxable years before the taxable_year as has not previously been used under paragraph or this paragraph sec_457 of the code provides that the maximum amount of compensation of any one individual that may be deferred under sec_457 may not exceed the applicable_dollar_amount under sec_457 which was dollar_figure for as modified by the adjustment discussed above provided under sec_457 sec_457 as amended under the economic_growth_and_tax_relief_reconciliation_act_of_2001 egtrra effective after date no longer imposes any requirement to reduce the maximum amount that may be deferred for an individual under sec_457 by any amount contributed for such individual to a different type of retirement savings_plan such as a sec_403 plan sec_457 of the code provides the applicable_dollar_amount for elective_deferrals to eligible deferred_compensation plans sec_457 provides that the applicable_dollar_amount shall be the amount determined in accordance with a specific table sec_457 provides that for taxable years beginning after date the secretary shall adjust the dollar_figure amount under sec_457 at the same time and generally in the same manner as under sec_415 for the applicable_dollar_amount is dollar_figure sec_402 of the code defines the term elective_deferrals for purposes of the definition it includes employer contributions to purchase an annuity_contract under sec_403 under a salary reduction agreement it does not include deferrals made to a retirement_plan as described in sec_457 of the code elective_deferral contributions to an arrangement described in sec_403 thus would not be aggregated with deferral contributions to an arrangement described in sec_457 plr-145997-08 concerning t’s special catch-up contribution under sec_402 sec_1_403_b_-4 of the income_tax regulations provides that in the case of a qualified_employee of a qualified_organization for whom the basic sec_403 elective_deferrals for any year are not less than the applicable_dollar_amount under sec_402 the sec_403 elective_deferral limitation of sec_402 for the taxable_year of the qualified_employee is increased by the least of a dollar_figure b the excess of dollar_figure over the total elective_deferrals described in sec_402 made for the qualified_employee by the qualified_organization for prior years or c the excess of dollar_figure multiplied by the number of years_of_service of the employee with the qualified_organization over the total elective_deferrals as defined at sec_1_403_b_-2 made for the employee by the qualified_organization for prior years sec_1_403_b_-4 of the regulations provides that for purposes of this paragraph c qualified_organization includes an eligible_employer that is an educational_organization described in sec_170 of the code sec_1_403_b_-4 of the regulations provides that for purposes of this paragraph c qualified_employee means an employee who has completed at least years_of_service taking into account only employment with the qualified_organization thus an employee who has not completed at least years_of_service taking into account only employment with the qualified_organization is not a qualified_employee it has been represented that t has worked for college c for years for purposes of this ruling we assume that college c is an educational_institution as described in sec_170 of the code the total amount that t has deferred to college c’ sec_403 plan during his career is slightly less than dollar_figure it is also represented that throughout the applicable 15-year period for purposes of the additional dollar_figure catch-up contribution t was a full-time_employee of college c the amount which t has contributed by elective_deferral to college c’s sec_403 plan in the past slightly under dollar_figure would not prevent him from making the dollar_figure elective_deferral catch-up contribution to this plan in under sec_1_403_b_-4 of the regulations thus t’s total elective_deferral contributions to college c’s sec_403 plan consisting of his sec_402 catch-up contribution combined with the general elective_deferral contribution limit of sec_402 of the code may equal dollar_figure for based on the information documents and representations presented to us we rule as follows taxpayer t may defer to the sec_457 plan maintained by college c the maximum amount of dollar_figure for calendar_year and also defer to the plr-145997-08 sec_403 plan maintained by college c the maximum amount of dollar_figure for calendar_year for a total of dollar_figure to both plans provided his includible_compensation in is sufficient for both contributions combined because taxpayer t has at least years_of_service with a qualified_organization and because of his prior elective_deferral contribution history relating to college c’s sec_403 plan he is eligible to make a catch-up contribution of dollar_figure to the sec_403 plan and this catch-up contribution can be added to the general sec_403 limit to increase the total amount he can contribute to the sec_403 plan in to dollar_figure even though taxpayer t is eligible to defer dollar_figure to college c’s sec_403 plan in t may still defer dollar_figure to his account in its sec_457 plan for under sec_457 as in effect after provided his includible_compensation in is sufficient for both contributions combined this ruling is directed only to the facts of t’s case as described in the representations made both with the original ruling_request submitted on date and with the additional information your authorized representative submitted on date sec_6110 of the internal_revenue_code provides that this ruling may not be used or cited as precedent sincerely cheryl e press senior technician reviewer qualified_plans branch employee_benefits tax exempt government entities enclosure
